In an action (a) to declare a zoning ordinance of the Town *938of Oyster Bay to be illegal and unconstitutional insofar as it purports to restrict the plaintiff (a domestic educational corporation) from using its leased premises in the town as a nursery school; and (b) to enjoin the enforcement of the ordinance, the defendant town appeals from an order of the Supreme Court, Nassau County, dated April 23, 1962, which granted plaintiff’s motion for an injunction pendente lite and which restrained the town from interfering with plaintiff’s use of said premises for UjUrsery school purposes. Order reversed, without costs, and motion denied. In view of the final order, which annulled the determination of the Town Board of the Town of Oyster Bay and required said board to issue a special use permit to plaintiff for nursery school and kindergarten use of the premises, and in view of our affirmance of such order in a companion appeal decided herewith (Matter of Creative Country Day School v. Burns, 18 A D 2d 938), a temporary injunction, giving almost identical relief, is unnecessary. We pass upon no other questions. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.